DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks, filed September 20, 2022, with respect to claim rejections under 35 U.S.C. §§ 112 and 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §§ 112 and 103 have been withdrawn. 

Applicant's arguments, see page 7 of the Remarks, with respect to the nonstatutory double patenting rejection have been fully considered but they are not persuasive.
The applicant submits that the allowable subject matter is incorporated into independent claims 1, 14, and 20 and, therefore, the double patenting rejections are believed to be moot.
The examiner respectfully disagrees. In section 12 of the Non-Final Office Action dated June 22, 2022, the examiner indicates that claims 12 and 13 would be allowable if the double patenting rejection is overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims. In section 5 of the Non-Final Office Action, claims 12 and 13 are rejected on the ground of nonstatutory double patenting. However, the incorporation of the subject matter of claims 5 and 12 into independent claims 1, 14, and 20 alone does not overcome the nonstatutory double patenting rejection. Thus, the examiner respectfully submits that the double patenting rejection has not been overcome and should be maintained in the current Office Action.

Claims 1-4, 6-11, 13-17, 19, and 20 are pending in the application. Claims 5, 12, and 18 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 10, 11, 13-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,966,276 in view of Agiwal et al. (US 2017/0251518).
Regarding claims 1-8 and 10-20 of the current application, claims 1-17 of USPN 10,966,276 disclose all of the subject matter of the claimed invention except the technique of receiving and decoding a downlink control channel during the activated state of the RRC active DRX.
Agiwal, from the same or similar fields of endeavor, discloses or suggests receiving and decoding a downlink control channel during the activated state of the RRC active DRX (see at least Figs. 2 and 8, and paragraphs 73 and 240, receiving PDCCH during ON duration of the DRX cycle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Agiwal in to the invention of claims 1-17 of USPN 10,966,276 in order to extend the battery life of the UE, where DRX functionality can be configured for an RRC connected UE so that the UE does not always need to monitor the downlink channels (see at least paragraph 72 of Agiwal).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,966,276 in view of Agiwal et al. (US 2017/0251518), and further in view of Kwon et al. (US 2015/0078189).
Regarding claim 9, claims 1-17 of USPN 10,966,276, as modified by Agiwal, disclose all of the subject matter of the claimed invention except that the period of DRX cycle is determined by the terminal device according to an indication of the network device, or predetermined by the terminal device based on negotiation with the network device, or determined by the terminal device based on a DRX pattern pre-configured by the network device.
Kwon, from the same or similar fields of endeavor, discloses or suggests that the period of DRX cycle is determined by the terminal device according to an indication of the network device, or predetermined by the terminal device based on negotiation with the network device, or determined by the terminal device based on a DRX pattern pre-configured by the network device (see at least paragraph 43, the parameters used for the DRX mode are transmitted from the base station to the mobile station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kwon in to the invention of claims 1-17 of USPN 10,966,276, as modified by Agiwal, in order to configure the DRX mode at the terminal device to efficiently use electric power of the terminal device (see at least paragraphs 9 and 43 of Kwon).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/24/2022